       CASE 0:16-cv-02401-SRN-HB Document 665 Filed 07/25/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA

  GRUPO PETROTEMEX, S.A. DE C.V. and              Civil Action No. 16-cv-02401 SRN-HB
  DAK AMERICAS LLC,
                                                  ORDER APPOINTING
                       Plaintiffs,                ADDITIONAL COMMISSIONERS
                                                  TO TAKE EVIDENCE PURSUANT
  v.                                              TO CHAPTER II, ARTICLE 17 OF
                                                  THE HAGUE CONVENTION OF 18
  POLYMETRIX AG,                                  MARCH 1970 ON THE TAKING OF
                                                  EVIDENCE ABROAD IN CIVIL OR
                   Defendant.                     COMMERCIAL MATTERS
  ____________________________________


       The Court, having reviewed the papers submitted in support of Plaintiffs Grupo

Petrotemex, S.A. de C.V. and DAK Americas LLC (collectively, “GPT/DAK”) Unopposed

Expedited Motion for Appointment of Additional Commissioners to Take Evidence

Pursuant to Chapter II, Article 17 of the Hague Convention of 18 March 1970 on the Taking

of Evidence Abroad in Civil or Commercial Matters (the “Motion”), IT IS HEREBY

ORDERED THAT:

       (a) The Motion is GRANTED;

       (b) Pursuant to Article 17 of the Hague Convention, Alexander Englehart and

Marine Largant are duly appointed, pending the approval of the Swiss Federal Department

of Justice and Police (“FDJP”), as Commissioners to take evidence in the above-captioned

action, specifically in connection with the depositions of Danil Polyakov, Martin Müller,

and Andreas Christel in their individual capacities and one or more witnesses to testify on

behalf of Polymetrix pursuant to GPT/DAK’s Rule 30(b)(6) notice served on Polymetrix
      CASE 0:16-cv-02401-SRN-HB Document 665 Filed 07/25/20 Page 2 of 2




on February 14, 2020, subject to the parties’ agreement regarding the scope of the topics in

the notice;

       (c) This signed Order will be given to the counsel for GPT/DAK who are directed

to file it with the necessary application for authorization from the relevant Swiss authorities

within five (5) business days of the date of this order;

       (d) By filing the request to appoint Mr. Englehart and Ms. Largant as

Commissioners, the parties do not intend to invalidate or suspend the June 15, 2020

decision by the FDJP, or to postpone the videoconference depositions beginning on August

3, 2020, and the parties are directed to include a statement to that effect in their

communications with the FDJP;

       (e) Neither this Order, nor the terms of the Court’s Request (which is incorporated

into this Order) shall constitute or operate as a waiver of the attorney-client privilege, the

work product doctrine, or any other privileges, rights, or protections that may apply to

evidence under the laws of Switzerland or the United States.



SO ORDERED.


Dated: July 25, 2020                              _s/ Hildy Bowbeer________________
                                                  The Honorable Hildy Bowbeer
                                                  United States Magistrate Judge




                                              2
